Twiss, J.:
This is an action of ejectment to recover the possession of an undivided thirty-seven and one half feet of the First Northern Extension of Mammoth vein, lode, or deposit, in East Tintic mining district, county of Juab, and the surface ground thereto belonging; the same being an undivided one eightieth part of said lode, vein, or deposit of three thousand feet.
The plaintiff, in support of his claim, relies upon a patent granted by the United States to Thomas Jenkins, George *80Crisman, Charles Crisman, Charles Crisman, jun., and the plaintiff, of said lode or mining property, dated on the sixth day of May, 1873.'
The defendants in their joint answer deny specifically the allegations'of the complaint, and for a further and equitable defense allege that on and immediately prior to the date of the patent the plaintiff owned only three sixteenths of the claim or lode that was patented, to wit, five hundred and sixty-two and one half undivided feet, and no more, of said mining claim; although the patent was issued jointly to the five persons therein named, and thereby one fifth part of said property was granted to the plaintiff; and that the plaintiff, before the commencement of this action, had conveyed all of his interest in said mining property to the defendants or their grantors, and prayed that the court decree and adjudge the 'plaintiff to have no title or right of possession to said thirty-seven and one half undivided feet of said mining property, or any part thereof.
The act of congress approved June 23, 1874, giving to the district courts of this territory exclusive jurisdiction in all suits or proceedings at law and in chancery, unites in these courts the functions of common law and chancery; the forms of such actions and suits are by our territorial statutes abolished. But one form of civil action for the enforcement or protection of private rights and the redress or prevention of. private wrongs is allowed, and the defendant is permitted to set up by answer as many defenses as he may have. It obviously was the intention of the legislature that all contro-' versies respecting the subject-matter of the litigation might be determined in one action, and the provisions are adapted to give effect to such intent.
The plaintiff in this case, standing upon his legal rights under the patent, and the land, the possession of which he seeks to recover in this action, being admitted to be within the limits of the patent, there was nothing to be determined in the legal part of the case, except the damages ; and they were incidental to the ownership, and until that was determined, no damages could be assessed.- Therefore, the main question was upon the equitable defense set up by the answer, and this was properly and necessarily first considered *81by the court: Lestrade v. Barth, 19 Cal. 660; Weber v. Marshall, 19 Id. 447; Johnson v. Towsley, 13 Wall. 72.
This matter of practice being thus determined, the only remaining questions are: 1. Whether the equity asserted by the defendants is sufficient to control the legal title, and justify a decree giving them affirmative relief against the action; 2. Whether the evidence produced at the trial of the case sustains the allegations and establishes that equity.
It is claimed by the appellant that a patent from the United States is the highest evidence of title, and that it can not be varied, contradicted, or controlled by evidence dehors the patent. This, as a general rule, is undoubtedly correct in a court of law. But upon a proper presentation of adequate facts, with a prayer for equitable relief, a court of equity will convey the legal title to the principals, cestui que trust, ward, or other party equitably entitled to the same. In Marquez v. Frisbie, 101 U. S. 473, the court say: “After the United States has parted with its title, and-the individual has become vested with it, the equities subject to which he holds it may be enforced.” In Moore v. Robbins, 96 Id. 530,it is said: “ In this class of cases, as in all others, there exists in the courts of equity the jurisdiction to correct mistakes, to relieve against frauds and impositions, and in cases where it is clear that the officers have by a mistake of the law given to one man the land which on the undisputed facts belonged to another, to give appropriate relief.”
Upon the trial, the defendants introduced the notice of the location of the mining property containing the names of the locators thereof, and evidence that it was duly recorded, and sundry deeds of the locators conveying their several and respective interests to the patentees and others, some of whose names are not mentioned in the patent, who occupied and were the possessory owners of the mining claim and premises at the time it was patented; that before said patent was issued there was a mutual understanding and oral agreement between all of the owners of said claim and premises, including the plaintiff; that the plaintiff’s portion of the patented premises was five hundred and sixty-two and one-half undivided feet, and no more; that the other owners of the premises, who were the defendants, or their grantors, owned the-. *82remainder thereof, two thousand four hundred and thirty-seven and one-half undivided feet, and that the said parties paid the expenses of work and development, and received dividends in these proportions, in, accordance with this agreement.
Upon this evidence the court found that the plaintiff, at the time the patent was granted, had, and claimed to own, only five hundred and sixty-two and one-half undivided feet of said lode or mining • premises, all of which he had sold and conveyed to the defendants or their grantors before the commencement of this action.
We are therefore of the opinion' that there is .no error in the rulings and decree of the court-below. The decree, is. affirmed.
Hunter, C. J., and Emerson, J., concurred.